Title: To George Washington from Alexander White, 1 February 1798
From: White, Alexander
To: Washington, George



Dear Sir,
Woodville 1st Feb: 1798

On my arrival at this place on Tuesday se’night I found the letter with which you honoured me in answer to mine from Washington. On this day week I was followed by a Messenger from the City with a copy of a letter from the President to the Comrs approving of our laying a State of the Federal Buildings before Congress, Which he observes will render his responsibility and that of the Comrs less formidable The stage goes but once a week from Winchester to Philada I was therefore reduced to the alternative of going last monday or waiting till next I was constrained reluctantly to adopt the latter. I hope there will be no further delay, and flatter myself that no evil will arise from that which has taken place, as Congress will have sufficient time to deliberate, and if foreign Politics are to have an effect, the final determination of this business would be postponed at whatever time it might be introduced, till the result of those should be known. I shall advise you of my prospects, and the progress of the business after my arrival at Philada. Mrs White unites in Complts to yourself Mrs Washington and Miss Custis—I am with Sentiments of the highest respect Dear Sir Your most Obt Serv.

Alexr White

